Case: 17-13621    Date Filed: 09/19/2018   Page: 1 of 2


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-13621
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 4:17-cv-00204-MW-CAS

MARSHA PAYTON,

                                                          Plaintiff-Appellant,

                                versus

SECRETARY, DEPARTMENT OF HOMELAND SECURITY
CUSTOMS AND BORDER PROTECTION,
SOUTHERN DISTRICT COURT OF FLORIDA,
Miami,
MIDDLE DISTRICT COURT OF FLORIDA,
Orlando,
DEPARTMENT OF HOMELAND SECURITY,
Civil rights and civil liberties,
DEPARTMENT OF LABOR, et al.,

                                                       Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   ________________________

                          (September 19, 2018)
               Case: 17-13621      Date Filed: 09/19/2018     Page: 2 of 2


Before TJOFLAT, NEWSOM and JULIE CARNES, Circuit Judges.

PER CURIAM:

       Marsha Payton, proceeding pro se, appeals the district court’s order sua

sponte dismissing her amended employment-discrimination complaint as time-

barred and barred by the doctrine of res judicata. On appeal, Payton discusses

only the merits of her underlying employment-discrimination claims, and does not

address the district court’s order dismissing her amended complaint. Though “we

read briefs filed by pro se litigants liberally, … issues not briefed on appeal by

a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (internal citations omitted). Because Payton failed to contest the

merits of the district court’s dismissal either in her initial brief or reply brief, she

has abandoned any such claims, and the “merits will not be addressed.” Access

Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“Any

issue that an appellant wants the Court to address should be specifically and clearly

identified in the brief.”). Accordingly, we affirm the district court’s order

dismissing Payton’s amended complaint.


       AFFIRMED.




                                             2